Exhibit 10.19

AMENDMENT NO. 3 TO

LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT, dated as of December 8,
2011 (this “Amendment No. 3”), is by and among Wells Fargo Capital Finance, LLC,
successor by merger to Wachovia Capital Finance Corporation (New England), in
its capacity as agent pursuant to the Loan Agreement defined below (in such
capacity, “Agent”), the parties to the Loan Agreement as lenders (individually,
each a “Lender” and collectively, “Lenders”), Viasystems Technologies Corp.,
L.L.C., a Delaware limited liability company (“Technologies”), Viasystems
Corporation, an Oregon corporation formerly known as Merix Corporation (“Merix”
and, together with Technologies, each individually a “Borrower” and
collectively, “Borrowers”), Viasystems, Inc., a Delaware corporation (“Parent”),
Viasystems International, Inc., a Delaware corporation (“International”) and
Merix Asia, Inc., an Oregon corporation (“Asia” and together with Parent and
International, each individually a “Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Loan and Security Agreement, dated February 16, 2010, by and
among Agent, Lenders, Borrowers and Guarantors, as amended by Amendment No. 1 to
Loan and Security Agreement, dated as of March 24, 2010 and Amendment No. 2 to
Loan and Security Agreement and Waiver, dated as of August 2, 2011 (as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”) and all other agreements,
documents and instruments referred to therein or at any time executed or
delivered in connection therewith or related thereto, including, without
limitation, this Amendment No. 3 (all of the foregoing, including the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
make certain amendments to the Loan Agreement, and Agent and Lenders are willing
to make such amendments, subject to the terms and conditions set forth herein;
and

WHEREAS, by this Amendment No. 3, Agent, Lenders, Borrowers and Guarantors
intend to evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:



--------------------------------------------------------------------------------

(i) “Amendment No. 3” shall mean Amendment No. 3 to Loan and Security Agreement,
dated as of December 8, 2011, by and among Borrowers, Guarantors, Agent and
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

(ii) “Amendment No. 3 Effective Date” shall mean the first date on which the
conditions precedent set forth in Amendment No. 3 are satisfied.

(iii) “401(k) Restoration Plan” shall mean the 401(k) Savings Restoration Plan
of Viasystems Group, Inc., effective as of July 1, 2011, which provides certain
employees of Viasystems Group, Inc. and its selected subsidiaries and/or
affiliates benefits that cannot be provided in the tax-qualified savings plan.

(iv) “401(k) Restoration Plan Assets” shall mean cash, Cash Equivalents and
other types of assets which are permitted to be invested in under the 401(k)
Restoration Plan.

(v) “401(k) Restoration Plan Participant” shall mean each select key employee
with both (a) the title of vice president or above, and (b) target compensation
in excess of the limit specified in the Code for the applicable year, who is
eligible to participate in the 401(k) Restoration Plan.

(vi) “401(k) Restoration Plan Trust” shall mean Viasystems 401(k) Restoration
Plan Trust, which is a trust formed as a subsidiary of Viasystems Group, Inc.,
which trust forms part of the 401(k) Restoration Plan and which holds the 401(k)
Restoration Plan Assets.

(b) Amendments to Definitions. (i) The definition of “Material Subsidiary” in
Section 1.101 of the Loan Agreement is hereby amended by deleting such Section
in its entirety and replacing it with the following:

“1.101 ‘Material Subsidiary’ shall mean any Domestic Subsidiary (other than the
401(k) Restoration Plan Trust) which is not an Immaterial Subsidiary.”

(ii) The definition of “Subsidiary” in Section 1.152 of the Loan Agreement is
hereby amended by inserting the following immediately prior to the period
appearing at the end of such Section: “; provided, that, the 401(k) Restoration
Plan Trust shall not be deemed to be a Subsidiary of the Borrowers or Guarantors
for purposes of this Agreement or any of the other Financing Agreements.”

(c) Interpretation. For purposes of this Amendment No. 3, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Loan Agreement as amended by this Amendment No. 3.

2. Indebtedness. Section 9.9 of the Loan Agreement is hereby amended by
(a) deleting the period appearing at the end of clause (l) and replacing it with
“; and” and (b) inserting the following clause (m) immediately after clause (l):



--------------------------------------------------------------------------------

“(m) unsecured Indebtedness of Borrowers and Guarantors arising from the
liabilities of Borrowers and Guarantors to the 401(k) Restoration Plan
Participants pursuant to the terms of the 401(k) Restoration Plan; provided,
that, the aggregate outstanding principal amount of such Indebtedness shall not
at any time exceed the difference between (i) $2,500,000 minus (ii) the
aggregate amount of all Investments made pursuant to Section 9.10(l) hereof
through and including such time.”.

3. Loans, Investments, Etc. Section 9.10 of the Loan Agreement is hereby amended
by (a) deleting the period appearing at the end of clause (k) and replacing it
with “; and” and (b) inserting the following clause (l) immediately after clause
(k):

“(l) Investments in the 401(k) Restoration Plan Trust pursuant to the 401(k)
Restoration Plan in an amount during any fiscal year not to exceed, for each
401(k) Restoration Plan Participant, three percent (3%) of the difference (if
positive) between the annual income of such 401(k) Restoration Plan Participant
for such fiscal year and $245,000; provided, that, (i) no Default or Event of
Default is occurring immediately before or immediately after giving effect to
any such Investments and (ii) the aggregate amount of all such Investments shall
not exceed $2,500,000 during the term of this Agreement.”

4. Transactions with Affiliates. Section 9.12(a)(ii) of the Loan Agreement is
hereby amended by deleting the phrase “loans permitted under Section 9.10
hereof” and replacing it with “loans and other Investments permitted under
Section 9.10 hereof”.

5. Representations, Warranties and Covenants. Each Borrower and Guarantor,
jointly and severally, represents and warrants to Agent and Lenders as follows,
which representations and warranties are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of which are a continuing
condition of the making or providing of any Loans to Borrowers:

(a) this Amendment No. 3 and each other agreement (if any) to be executed and
delivered by each Borrower and Guarantor in connection herewith (together with
this Amendment No. 3, the “Amendment Documents”) has been duly authorized,
executed and delivered by all necessary action of each Borrower and Guarantor,
and is in full force and effect, and the agreements and obligations of each
Borrower and Guarantor contained herein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against Borrowers and
Guarantors in accordance with their terms, except as expressly modified or
waived hereby and as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefore may be brought;

(b) no action of, or filing with, or consent of any Governmental Authority, and
no approval or consent of any other Person, is or will be required to authorize,
or is or will be otherwise required in connection with, the execution, delivery
and performance by any Borrower or Guarantor of this Amendment No. 3;



--------------------------------------------------------------------------------

(c) on the date hereof, no Default or Event of Default exists or has occurred
and is continuing;

(d) the execution, delivery and performance of this Amendment No. 3 and the
other Amendment Documents (i) is within each Borrower’s and Guarantor’s limited
liability company or corporate powers and (ii) are not in contravention of law
or the terms of any Borrower’s or Guarantor’s certificate or articles of
incorporation or formation, operating agreement, by laws, or other
organizational documentation, or any indenture, agreement or undertaking
(including, without limitation, the Indenture) to which any Borrower or
Guarantor is a party or by which any Borrower or Guarantor or its property is
bound; and

(e) all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

6. Conditions Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
satisfactory to Agent:

(a) Agent shall have received counterparts of this Amendment No. 3, duly
authorized, executed and delivered by Borrowers, Guarantors and Required
Lenders; and

(b) no Default or Event of Default shall exist or have occurred and be
continuing.

7. General

(a) Effect of this Amendment. Except as expressly provided herein, no other
changes or modifications to the Financing Agreements are intended or implied,
and in all other respects the Financing Agreements are hereby specifically
ratified, restated and confirmed by all parties hereto as of the date hereof. To
the extent any conflict exists between the terms of this Amendment No. 3 and the
other Financing Agreements, the terms of this Amendment No. 3 shall control.

(b) Governing Law. The validity, interpretation and enforcement of this
Amendment No. 3 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

(c) Jury Trial Waiver. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AMENDMENT NO. 3 OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 3 OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. BORROWERS, GUARANTORS, AGENT



--------------------------------------------------------------------------------

AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY
BORROWER, ANY GUARANTOR, ANY AGENT OR ANY LENDER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AMENDMENT NO. 3 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.

(d) Binding Effect. This Amendment No. 3 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

(e) Waiver, Modification, Etc. No provision or term hereof may be modified,
altered, waived, discharged or terminated orally, but only by an instrument in
writing executed by the party against whom such modification, alteration,
waiver, discharge or termination is sought to be enforced.

(f) Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 3.

(g) Entire Agreement. This Amendment No. 3 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

(h) Counterparts, etc. This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 3. Any party delivering an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 3, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 3.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the date first
above written.

BORROWERS

VIASYSTEMS CORPORATION, formerly known as Merix Corporation

By: /s/ Gerald G. Sax

Name: Gerald G. Sax

Title: Vice President, Treasurer and Chief Financial Officer



--------------------------------------------------------------------------------

VIASYSTEMS TECHNOLOGIES CORP., L.L.C.

By: /s/ Gerald G. Sax

Name: Gerald G. Sax

Title: Senior Vice President and Chief Financial Officer

GUARANTORS

VIASYSTEMS, INC.

By: /s/ Gerald G. Sax

Name: Gerald G. Sax

Title: Senior Vice President and Chief Financial Officer

VIASYSTEMS INTERNATIONAL, INC.

By: /s/ Gerald G. Sax

Name: Gerald G. Sax

Title: Senior Vice President and Chief Financial Officer

MERIX ASIA, INC.

By: /s/ Gerald G. Sax

Name: Gerald G. Sax

Title: Vice President

AGENT

WELLS FARGO CAPITAL FINANCE, LLC, successor by merger to Wachovia Capital
Finance Corporation (New England), as Agent

By: /s/ Barry Felker

Name: Barry Felker

Title: Vice President

LENDERS

WELLS FARGO CAPITAL FINANCE, LLC, successor by merger to Wachovia Capital
Finance Corporation (New England)

By: /s/ Barry Felker

Name: Barry Felker

Title: Vice President